Opinion issued December 3, 2013




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                            ————————————
                               NO. 01-13-00750-CV
                            ———————————
                  IN RE MAERSK LINE, LIMITED, Relator



            Original Proceeding on Petition for Writ of Mandamus



                          MEMORANDUM OPINION

      Relator, Maersk Line, Limited (“Maersk”), filed a petition for writ of

mandamus on August 30, 2013.1 Relator subsequently informed this Court that the

real parties in interest had nonsuited all of their claims in the underlying dispute,



1
      The Honorable Alexandra Smoots-Hogan, Judge of the 164th District Court of
      Harris County, Texas, Respondent. The underlying lawsuit is Miguel Ruiz et al. v.
      Maersk Line, Limited, No. 2009-64336 (164th Dist. Ct., Harris Cnty., Tex.).
and it filed an unopposed motion to dismiss its mandamus petition on November

21, 2013.

      Accordingly, we dismiss the petition for writ of mandamus as moot. We lift

the temporary stay entered in this case on September 4, 2013.

                                 PER CURIAM


Panel consists of Justices Keyes, Higley, and Massengale.




                                        2